CONTINUATION SHEET
Continuation of Item 12:
Claims 1, 2, 4-7, 9-12, 14, 15, 17, 18, and 20 stand rejected because Applicant’s arguments are not persuasive for the reasons discussed below.
The impurity:  
	Applicant contends that “Takeda [sic] is silent regarding sulfur-containing impurities.”  The impurity of the resulted lithium sulfide powder depends on the starting raw material and the gas used in the process.   This fact is also recognized in Applicant’s own specification at page 3, second paragraph.   Here, in the Takeda process, the starting materials are highly pure, i.e. both sulfur and silicon have a purity of 99.9999% (col. 5, last paragraph), which translates to an impurity of 1 ppm or lower, and the process involves only inert gas which means there is no contamination from cross-reaction between the reactants and the processing gas.  Therefore, the purity of the raw material is preserved; in other words, the impurity if present is 1 ppm or lower which is well within the claimed range of 0.01-100 ppm for metal cations and 1-1000 ppm for oxoanions of carbon and sulfur and halides.  Alternatively, it would have been obvious to select the starting material as pure as possible because common sense dictates that the purer the starting substance the better the resulted product.  So it would have been obvious as a matter of choice to select as pure a starting material as commercially available in order to obtain as pure as possible the resulted product.

The flow rates:
m) would have been removed to a ‘suitable unit’ and average particle size of 250-2000 m, which means dust-free range of powder, would be produced.  See instant specification at page 4, 3rd and 4th paragraphs.
	Absence of dust is achieved by gas flows ranging between 20l/h to 2000 l/h (Instant specification, page 5, 3rd paragraph).  Therefore, based on Applicant’s own admission, the flow rate of 60l/h as conducted in Takada’s example assures that dust-free powder will necessarily be obtained.
	
The heating rate:
	The heating rate does not influence the particle size or BET surface area.  The factors that affect these two parameters are the gas flow rate and the heating temperature (instant specification, page 5).  Here, Takada teaches heating temperature between 300-400oC (col. 4, 3rd paragraph) and in particular, at 350C (example 1) which is within the preferred heating temperature range of 200 and 400oC of the claimed invention (instant specification, page 5, 2nd paragraph) and flow rate of 60l/hr (i.e. 1-1000 ml/min., col. 5, lines 53-54) which is well within the preferred range of 10 to 1000 l/hr of the claimed invention (claim 11).  Therefore, it is expected that the particle size and BET surface area of the lithium sulfide of Takada would exhibit the particle size and BET surface area within the claimed range, regardless of the heating rate.

The properness of the final rejection:


Allowable Subject Matter
As stated in the final rejection:  Claims 8, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter: The method of Takada is considered substantially similar to the claimed method
as discussed above; however, Takada fails to teach the process conditions as required
in the instant claims 8, 16 and 19. There is no guidance or suggestion that would have
made such process conditions obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 2, 2021